Name: Commission Regulation (EEC) No 1191/92 of 8 May 1992 amending Regulation (EEC) No 3503/91 on the issuing of a standing invitation to tender for the resale on the Community internal market of approximately 11 300 tonnes of rice held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 5. 92 Official Journal of the European Communities No L 124/7 COMMISSION REGULATION (EEC) No 1191/92 of 8 May 1992 amending Regulation (EEC) No 3503/91 on the issuing of a standing invitation to tender for the resale on the Community internal market of approximately 11 300 tonnes of rice held by the Italian intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 5 (3) thereof, Having regard to Council Regulation (EEC) No 1424/76 of 21 June 1976 laying down general rules for interven ­ tion on the market in rice (3), as last amended by Regula ­ tion (EEC) No 794/91 (4), Having regard to Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies (*), Whereas Commission Regulation (EEC) No 3503/91 (*) opened a standing invitation to tender for the resale on the Community internal market of approximately 1 1 300 tonnes of rice held by the Italian intervention agency ; whereas it is necessary to extend the time limit for the use as animal feed ; HAS ADOPTED THIS REGULATION : Article 1 Article 3 (1 ) of Regulation (EEC) No 3503/91 is thereby replaced by the following : * ' 1 . Tenderers shall undertake to use as animal feed, by 31 May 1992 at the latest, any products that they are awarded, unless they are prevented from so doing by force majeure Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 73, 19. 3. 1992, p. 7. O OJ No L 166, 25. 6. 1976, p. 24. O OJ No L 82, 28. 3 . 1991 , p. 5. 0 OJ No L 9, 12. 1 . 1991 , p. 15. ( «) OJ No L 331 , 3. 12. 1991 , p. 7.